DETAILED ACTION
Appeal Brief
In view of the Appeal Brief filed on 22 July 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID P BRYANT/           Supervisory Patent Examiner, Art Unit 3726                                                                                                                                                                                             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al. (US 2013/0081252 A1) in view of Yamazaki (JP 2010 190342 A) as provided by machine translation of (JP 2010 190342) as an English language equivalent.

Claim 1:
Markgraf discloses a method of fastening a fastening element (direct fastener) consisting of a first material to a substrate (tower) consisting of a substrate material (abstract), the method comprising:
creating a blind hole (4) defining a depth direction with a blind hole (4) diameter in the substrate (3) (figs. 1 and 2, para [0040]),
providing a fastening element (5) which has a shaft (1, 1a) defining a fastening direction having an end face (1a, blunt tip) pointing in the fastening direction and having a circumferential surface adjoining directly to the end face, wherein the end face has outer dimensions (fig. 2, para [0040] and [0042] and [0049]),
driving the shaft (1, 1a) into the blind hole (4) to anchor the fastening element (5) in the blind hole (4), wherein the outer dimensions of the end face exceed the blind hole diameter (fig. 2, para [0042]),
so that when driven into the blind hole (4) the shaft displaces a part of the substrate material in the depth direction and is welded on the substrate at the circumferential surface (para [0034]).
Markgraf fails to disclose the circumferential surface is slanted or stepped relative to the fastening direction.  Instead, Markgraf discloses an end face that is not sharp (blunt tip) (fig. 2, para [0042]).
Yamazaki discloses a fastening system (para [0001]) comprising a substrate (31) consisting of a substrate material and a fastening element (2) having a slanted circumferential surface adjoining an end face (fig. 2, para [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped blunt tip end face of Markgraf for the slanted circumferential surface adjoining an end face of Yamazaki in order to achieve the predictable result of stabilizing the position of the Markgraf fastening element and guiding the Markgraf fastening element in the Markgraf blind hole (Yamazaki, para [0056]).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to inserting fastening elements into pre-formed holes.

Claim 2:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein the fastening element has an anchoring region (Markgraf, shank, 1), which is anchored in the blind hole (Markgraf, 4) and includes the shaft, and a connecting region (Markgraf, threaded portion, 9) protruding from the fastening element after the anchoring region (Markgraf, shank, 1), for connecting an attachment (Markgraf, 10) to the fastening element (Markgraf, 5) (Markgraf, figs. 1 and 2, para [0038], [0042]).

Claim 3:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein a cross-sectional area of the shaft oriented perpendicular to the fastening direction has external dimensions, which increase steadily (Yamazaki, as with area 22) along the fastening direction starting from the end face (Yamazaki, figs 1 and 2, para [0028]).

Claim 4:
Markgraf in view of Yamazaki renders obvious the method according to claim 3, wherein the cross-sectional area has the shape of a circle, and wherein the outer dimensions comprise a diameter of the circle (Yamazaki, figs. 1 and 2, para [0023]).

Claim 5:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, below).

    PNG
    media_image1.png
    441
    625
    media_image1.png
    Greyscale


Claim 6:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein the circumferential surface has a plurality of different angles (Yamazaki, 22 angle of 7º and 21, angle of 45º) of inclination relative to the fastening direction, starting from the end face against the fastening direction (Yamazaki, figs. 1 and 2, para [0027] and [0030]).

Claim 7:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein the shaft (Markgraf, 1) is driven into the blind hole (Markgraf, 4) in a linear manner (Markgraf, para [0034] and [0049]).

Claim 8:
Markgraf in view of Yamazaki renders obvious the method according to claim 1, wherein the substrate material comprises a metal (Markgraf, para [0017]).

Claim 9:
Markgraf discloses a fastening system (abstract), comprising a substrate (3) consisting of a substrate material and a fastening element (5) (figs. 1 and 2, para [0040]),
which has a shaft (1, 1a) defining a fastening direction having an end face pointing in the attachment direction and having a circumferential surface adjoining directly to the end face (figs. 1 and 2, para [0040] and [0042]),
wherein the shaft (1, 1a) is welded on the substrate (3) (figs. 1 and 2, para [0034]). 
Markgraf fails to disclose the circumferential surface is slanted or stepped relative to the fastening direction.  Instead, Markgraf discloses an end face that is not sharp (blunt tip) (fig. 2, para [0042]).
Yamazaki discloses a fastening system (para [0001]) comprising a substrate (31) consisting of a substrate material and a fastening element (2) having a slanted circumferential surface adjoining an end face (fig. 2, para [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped blunt tip end face of Markgraf for the slanted circumferential surface adjoining an end face of Yamazaki in order to achieve the predictable result of stabilizing the position of the Markgraf fastening element and guiding the Markgraf fastening element in the Markgraf blind hole (Yamazaki, para [0056]).  See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results.  The results would have been predictable because both prior art references are drawn to inserting fastening elements into pre-formed holes.

Claim 10:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 9, wherein the fastening element has an anchoring region (Markgraf, shank, 1), which is anchored in the blind hole (Markgraf, 4) and includes the shaft, and has a connecting region (Markgraf, threaded portion, 9), protruding from the fastening element after the anchoring region (Markgraf, shank 1,), for connecting an attachment (Markgraf, 10) to the fastening element (Markgraf, 5) (Markgraf, figs. 1 and 2, para [0038], [0042]).

Claim 11:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 9, wherein a cross- sectional area of the shaft oriented perpendicular to the fastening direction has external dimensions, which increase steadily (Yamazaki, as with area 22) along the fastening direction starting from the end face (Yamazaki, figs. 1 and 2, para [0028]).

Claim 12:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 11, wherein the cross-sectional area has shape of a circle, and has outer dimensions comprising a diameter of the circle (Yamazaki, figs. 1 and 2, para [0023]).

Claim 13:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 9, wherein the circumferential surface has shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, below).

    PNG
    media_image1.png
    441
    625
    media_image1.png
    Greyscale


Claim 14:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 9, wherein the circumferential surface has a plurality of different angles (Yamazaki, 22 angle of 7º and 21, angle of 45º) of inclination relative to the fastening direction, starting from the end face against the fastening direction (Yamazaki, figs. 1 and 2, para [0027] and [0030]).

Claim 15:
Markgraf in view of Yamazaki renders obvious the fastening system according to claim 9, wherein the substrate material comprises a metal (Markgraf, para [0017]).

Claim 17:
Markgraf in view of Yamazaki renders obvious the method according to claim 8, wherein the substrate material consists of a metal (Markgraf, para [0017]).

Claim 18:
Markgraf in view of Yamazaki renders obvious the method according to claim 2, wherein a cross-sectional area of the shaft oriented perpendicular to the fastening direction has external dimensions, which increase steadily (Yamazaki, as with area 22) along the fastening direction starting from the end face (Yamazaki, figs 1 and 2, para [0028]).

Claim 19:
Markgraf in view of Yamazaki renders obvious the method according to claim 2, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, below).

    PNG
    media_image1.png
    441
    625
    media_image1.png
    Greyscale


Claim 20:
Markgraf in view of Yamazaki renders obvious the method according to claim 3, wherein the circumferential surface has the shape of a truncated cone (Yamazaki, figs 1 and 2, para [0028] – see also annotated reproduction of Yamazaki, fig. 2, below).

    PNG
    media_image1.png
    441
    625
    media_image1.png
    Greyscale

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Markgraf in view of Yamazaki as applied to claim 7 above, and further in view of Mayer (US 2014/0191009 A1).

Claim 16:
Markgraf in view of Yamazaki renders obvious the method according to claim 7, comprising driving the shaft into the blind hole in a linear manner; and Markgraf in view of Yamazaki fails to disclose driving the shaft by a bolt-firing tool.  Instead, Markgraf in view of Yamazaki discloses driving the shaft by a powder actuated tool or a gas actuated tool (Markgraf, para [0024] and [0048]).
42. Mayer discloses a method of driving a fastener into a base with a bolt-firing tool (fig. 1, para [0019]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have swapped the powder actuated tool or gas actuated tool of Markgraf in view of Yamazaki for the bolt firing tool of Mayer since it was known that powder or gas actuated tools and bolt-firing tools are analogues for driving a fastening element into a base substrate. See MPEP § 2143 B which describes the prima facie obviousness of simple substitution of one known element for another to obtain predictable results. The results would have been predictable because the prior art of record is drawn to driving a fastening element into a base substrate.

Response to Arguments
Applicant’s arguments, see applicant’s Appeal Brief, filed 22 July 2022, with respect to the rejections of claims 1-20 under 35 U.S.C 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Markgraf et al. (US 2013/0081252 A1).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christ (US 8,047,740 B2) discloses a friction welded connection between a sheet metal component and a rotational body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726